Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 8, 2021

                                       No. 04-20-00228-CR

                                    Jorge RODRIGUEZ, Jr.,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CRB000030D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER

         On November 30, 2020, we ordered appellant to file his brief by December 30, 2020.
Neither the brief nor a motion for extension of time has been filed. We therefore ORDER
appellant to file his brief or motion for extension of time to file his brief by January 25, 2021.
If neither the brief nor an extension of time is filed by that date, we will order the appeal abated
and remanded to the trial court for a hearing to determine whether appellant or appointed counsel
has abandoned the appeal. See TEX. R. APP. P. 38.8(b)(2).



                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court